07/13/2021


                                          DA 19-0545
                                                                                          Case Number: DA 19-0545

              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2021 MT 174N



STATE OF MONTANA,

               Plaintiff and Appellee,
                                                                          FILED
         v.
                                                                           JUL 1 3 2021
RANDY CHRISTOPHER ARCHIBALD, SR.,                                       Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of Montana
               Defendant and Appellant.



APPEAL FROM:           District Court of the Eighth Judicial District,
                       In and For the County of Cascade, Cause No. DDC-17-315
                       Honorable John W. Larson, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Gregory Hood, Assistant Appellate
                       Defender, Helena, Montana

               For Appellee:

                      Austin Knudsen, Montana Attorney General, Bree Gee, Assistant Attorney
                      General, Helena, Montana

                      Joshua Racki, Cascade County Attorney, Amanda Lofink, Deputy County
                      Attorney, Great Falls, Montana


                                                   Submitted on Briefs: April 28, 2021

                                                              Decided: July 13, 2021


Filed:


                                           Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion, shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court's

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Randy Christopher Archibald, Sr. appeals frorn the August 19, 2019 Judgrnent of

Conviction and Sentencing Order of the Eighth Judicial District Court, Cascade County.

Archibald argues that the State should not have been allowed to alter its sentencing

recommendations because he did not violate the conditions of his pretrial release.

We affirm.

¶3    On June 2, 2017, the State charged Archibald by Information with felony partner or

family member assault(PFMA)and misdemeanor assault. While in pretrial custody, the

parties executed a nonbinding plea agreement pursuant to § 46-12-211(1)(c), MCA.

Archibald agreed to plead nolo contendere to three felonies and two misdemeanors in

exchange for a sentence to the Department of Corrections.

¶4    The agreement included the following provision:

      THE FOREGOING     SENTENCING   RECOMMENDATION IS
      CONTINGENT UPON THE DEFENDANT NOT COMMITTING OR
      BEING ARRESTED FOR ANY ADDITIONAL CRIMES.



      IN THE EVENT THE DEFENDANT VIOLATES THIS PARAGRAPH,
      THE STATE MAY MAKE ANY SENTENCING RECOMMENDATION
      ALLOWED BY LAW AND/OR MAY REFILE ANY DISMISSED
      CHARGES OR CASES.. . .
                                             2
 Archibald signed an acknowledgment of waiver ofrights. In April 2019,the District Court

 accepted Archibald's plea at a change of plea hearing.

¶5     At the sentencing hearing on July 9, 2019, the State reported that it had obtained a

record of two incident reports of assault and theft that Archibald committed while in

pretrial custody. The State contended that since Archibald violated the plea agreement by

committing additional crimes, it was no longer bound by the plea agreement and was

revising its sentencing recornmendation.

¶6     Archibald admitted to being cited for disciplinary infractions while in custody. He

argued, however, that the infractions did not qualify as crimes and therefore he did not

violate the conditions of his plea agreement. Archibald requested specific performance of

the plea agreement. The District Court found that Archibald violated the conditions ofthe

plea agreement and denied his request for specific performance. The sentencing hearing

was vacated, and the parties were ordered to submit a sentencing memorandum for a

sentencing hearing a month later.

¶7       At the subsequent sentencing hearing in August, Archibald admitted to the assault

but argued it wasjustified. Archibald argued that pretrial custody infractions do not qualify

as crimes and the State should file charges if it wanted to treat the infractions as crimes.

The District Court found Archibald's conduct violated the plea agreement.

¶8    "A plea agreement is a contract between the State and a defendant and thus subject

to contract law standards." State v. Newbary, 2020 MT 148, ¶ 18, 400 Mont. 210,

464 P.3d 999. Contract law principles mandate that where the contractual language is clear

                                             3
and unambiguous on its face, it is a court's duty to enforce the contract as drafted and

executed by the parties. State v. Lewis, 2012 MT 157, ¶ 16, 365 Mont. 431, 282 P.3d 679.

Whether the State has breached a plea agreement is a question of law we review de novo.

Newbary, ¶ 5.

¶9      Archibald conceded to the District Court that he had been cited for disciplinary

infractions for theft and assault while in custody before sentencing, although he contends,

as to the assault infraction, he was acting in self-defense. Nevertheless, Archibald argues

on appeal that there is insufficient evidence in the record to establish his violation of the

plea agreement, and he argues that the State breached the plea agreernent by revising its

sentencing recommendation.

1110   "[A] court may consider at sentencing ostensible crirnes or misconduct which has

neither been adrnitted by the defendant nor proven by the State to have occurred."

State v. Hill, 2009 MT 134, ¶ 46, 207 P.3d 307 (Cotter, J., concurring) (citing

State v. Mason, 2003 MT 371, 319 Mont. 117, 82 P.3d 903)(overruled on other grounds).

Prosecutors and defendants are bound by the plea agreements they make.            29. When

deterrnining whether a plea agreement has been violated,"[e]ach case stands or falls on the

facts unique to it." Hill, ¶ 29.

¶11    The language in the plea agreement requiring Archibald to refrain from committing

additional crimes is clear and unambiguous. The record reflects that Archibald was

disciplined for assault and theft while in pretrial custody. The District Court correctly




                                             4
concluded that Archibald's pretrial disciplinary incidents violated the agreement which

warranted the State's new sentencing recommendations.

¶12    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandurn opinions. This appeal presents

no constitutional issues, no issues of first irnpression, and does not establish new precedent

or modify existing precedent. Affirmed.


                                                                  Justic(f:711"."..

We Concur:



             Chief Justice




                          /
               Justices




                                             5